Citation Nr: 0327690	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pains.

2.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to an undiagnosed 
illness.

3.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service connection 
for a bilateral knee disability, to include as secondary to 
an undiagnosed illness.

4.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service connection 
for a left heel disability, to include as secondary to an 
undiagnosed illness.

5.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service connection 
for dizziness, blackout spells, and exhaustion, to include as 
secondary to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
July 1980, from November1990 to April 1991, and from August 
1991 to February 1992. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim seeking 
entitlement to service connection for muscle and joint pains 
and a bilateral knee disability, and determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claims of service connection for a 
cardiovascular disability, a left heel disability, and 
dizziness, blackout spells, and exhaustion, to include as 
secondary to an undiagnosed illness.

It is noted that the veteran has not yet submitted a 
substantive appeal regarding the propriety of the initial 
ratings for PTSD, a left toe disability, and plantar 
fasciitis.  Accordingly, the issues are not yet in appellate 
status.  

It is pointed out that the veteran was granted service 
connection for bilateral plantar fasciitis as well as for 
residuals of a fracture of the left great toe in November 
2002, His claim of service connection for a left heel 
disability, to include bone spurs, is a separate claim which 
will be addressed below.

The issues of service connection for muscle and joint pains, 
and for a cardiovascular disability, to include as secondary 
to an undiagnosed illness, will be addressed in the REMAND 
portion of this document.  


FINDINGS OF FACT

1.  In November 1997, the RO denied service connection for a 
bilateral knee disability.
 
2.  Evidence submitted subsequent to the November 1997 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
bilateral knee disability.
 
3.  In November 1997, the RO denied service connection for a 
left heel disability.
 
4.  Evidence submitted subsequent to the November 1997 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left heel disability.
 
5.  In November 1997, the RO denied service connection for 
dizziness, blackout spells, and exhaustion.  

6.  Evidence submitted subsequent to the November 1997 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
dizziness, blackout spells, and exhaustion.




CONCLUSIONS OF LAW

1.  The RO's November 1997 decision which denied service 
connection for a bilateral knee disability is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 
(2002).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a bilateral knee 
disability has been submitted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).

3.  The RO's November 1997 decision which denied service 
connection for a left heel disability is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2002).

4.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a left heel 
disability has been submitted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).

5.  The RO's November 1997 decision which denied service 
connection for dizziness, blackout spells, and exhaustion is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302 (2002).

6.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for dizziness, 
blackout spells, and exhaustion has been submitted. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether the veteran has submitted new and material evidence 
to reopen claims of service connection for a bilateral knee 
disability, a left heel disability, as well as dizziness, 
blackout spells, and exhaustion, all to include as secondary 
to an undiagnosed illness.

Background

Service medical records show that the veteran was diagnosed 
with plantar fasciitis in December 1979.  He was put on 
physical profile for left foot pain in March 1980.  He was 
seen for muscular strain in April 1980 after being involved 
in a car accident.  At the veteran's August 1981 enlistment 
examination, his clinical evaluation was normal.  

Service medical records after the veteran's first period of 
service show that the veteran was seen in February 1991 
complaining of heart pounding at night.  He was seen in March 
1991 complaining of bilateral knee pain.  The examiner gave 
an assessment of bilateral knee retropatellar pain syndrome.  
On the veteran's August 1991 report of medical history form, 
the physician noted that the veteran's hands and knees 
swelled.  A December 1991 discharge examination showed that 
the veteran's CBC was elevated.  On his report of medical 
history form, he indicated that he had swollen knees and 
feet, and that his knees popped and cracked and swelled.  

In the veteran's January 1997 claim, he asserted that he 
developed a foot and knee condition in January 1980.  He also 
claimed service connection for being dizzy, having blackouts, 
and being exhausted but did not list a date as to when these 
disorders began.  

VA Medical Center treatment records were submitted from 1991 
to 1997.  The veteran was seen in October 1996 for joint pain 
in his knees.  He was seen in February 1997 for syncopal 
episodes.  
 
The veteran underwent a VA examination in August 1997.  The 
examiner wrote that he did not find anything particularly 
significant on his physical examination.  He noted that the 
veteran had a normal computed tomography scan of his head and 
normal knee films in 1995.  

In a November 1997 rating decision, the RO denied service 
connection for knee conditions, left heel bone spurs, and 
dizziness, blackout spells and exhaustion.  The claims were 
denied because those disorders were not shown in service.  
The veteran did not appeal the decision.  Evidence submitted 
subsequent to this decision is summarized below:

When the veteran reopened his claim in February 1999, he 
submitted numerous VA and service medical records.  He 
attached sick slips which attested to his orthopedic and 
heart problems.  

The veteran underwent a VA examination in July 1999.  The 
examiner's impressions were degenerative joint disease of the 
knees, and syncopal spells, etiology without the use of 
alcohol unclear.  The examiner noted that on the veteran's 
separation examination, they did not declare him fit for 
separation, and recommended follow-up on an abnormal CBC.  
The examiner recommended referral for further treatment for 
the syncopal spells.  The examiner commented that the 
etiology of the knee disorder was most likely secondary to 
airborne training.

An August 1999 MRI was conducted at the Health South 
Diagnostic Center showing that the brain was within normal 
limits.  

In January 2000, the veteran submitted a VA Medical Center 
treatment record from August 1998 showing physical problems 
including joint pain, possible Persian Gulf syndrome.  The 
examiner commented that these symptoms had been present for 
over 12 consecutive months, and were chronic in nature.  

The veteran submitted a statement in May 2000.  He asserted 
that in August 1999, he had a blackout at the Tuscaloosa VA 
Medical Center and was given an MRI, and stated that he was 
submitting the readout from that MRI.  He wrote that in the 
Fall of 1979, or the first of 1980, he was at Ft. Rucker with 
the 50th Airborne and was having trouble with his knees and 
heel.  

VA Medical Center treatment records from 2001 and 2002.  The 
veteran was seen in June 2002, and an examiner provided an 
impression of blackout spells..  

The veteran submitted lay statements from three different 
individuals in 2002.  They all alleged that the veteran was a 
different person since he returned from Saudi Arabia.  


Analysis

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim in this case which, as noted 
above, was filed at the RO in February 1999.

There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated November 1997, the RO denied the veteran's 
claim for service connection for knee conditions, left heel 
bone spurs, and dizziness, blackout spells, and exhaustion.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran. 38 U.S.C.A. § § 5108, 7105; 38 
C.F.R. §§ 3.104 (a), 3.156 (2002).  

It is determined that since the November 1997 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claims.  Regarding the dizziness, blackout spells, 
and exhaustion, it is noted that at the veteran's July 1999 
VA examination, the examiner diagnosed the veteran with 
syncopal spells, and commented that at the veteran's 
separation examination, he had an abnormal blood test.  This 
evidence from the July 1999 VA examination is not cumulative 
and redundant.  It had not been submitted before.  Since the 
examination report commented on the veteran's abnormal blood 
test while commenting on the veteran's syncopal spells, the 
newly received evidence is of such significance that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, it is material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  

Regarding the veteran's claims of service connection for a 
bilateral knee disability, and a left heel disability, in 
February 1999, he attached sick slips which attested to his 
orthopedic problems.  Also, in his May 2000 statement, he 
provided more detail about having difficulty with his knees 
and heel during service in 1979-1980 than had previously been 
of record.  . This evidence is not cumulative and redundant.  
It had not been submitted before.  Since the evidence relates 
to the veteran injuring his knees and left heel in service, 
the newly received evidence is of such significance that it 
must be considered in order to fairly decide the merits of 
the claims.  Thus, it is material to the veteran's claims.  
Accordingly, the claims are reopened, and must be considered 
in light of all the evidence, both old and new.  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a bilateral knee disability, 
to include as secondary to an undiagnosed illness, the 
veteran's claim is reopened.  

As new and material evidence has been submitted regarding the 
claim of service connection for a left heel disability, to 
include as secondary to an undiagnosed illness, the veteran's 
claim is reopened.  

As new and material evidence has been submitted regarding the 
claim of service connection for dizziness, blackout spells, 
and exhaustion, to include as secondary to an undiagnosed 
illness, the veteran's claim is reopened.  


REMAND

The notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), have not been applied to the 
claims on appeal.  Although the RO provided an explanation of 
VCAA in its April 2003 statement of the case, this statement 
of the case did not address the issues currently on appeal.  
For this reason, the veteran's claims must be remanded.  

Regarding the veteran's claims of service connection for 
muscle and joint pains, a bilateral knee disability, a left 
heel disability, a cardiovascular disability, and dizziness, 
blackouts, and exhaustion, one of the veteran's theory of 
entitlement is that these disorders are the result of his 
service in the Southwest Asian theater of operations during 
the Gulf War period.  As amended, 38 U.S.C.A. § 1117 provides 
that signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include:  (1) fatigue; (2) unexplained rashes or other 
dermatological signs or symptoms; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurological signs and symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the upper or lower respiratory system; (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight 
loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b), as 
amended by 68 Fed. Reg. 34,539-543 (June 10, 2003).

Because the current medical evidence does not adequately 
address these symptoms, the evidence is insufficient to 
enable VA to decide the claims.   For this reason, VA 
examination is required under the provisions of 38 U.S.C.A. 
§ 5103A(d).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the claims.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical examination 
conforming to the criteria for conducting 
Persian Gulf War examinations.  The 
claims folder and a copy of this REMAND 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The purpose of this 
examination is to identify all signs or 
symptoms that the veteran claims to 
experience on a chronic basis as a result 
of his Persian Gulf War service, with 
particular emphasis on muscle and joint 
symptoms, knee symptoms, left heel 
symptoms, as well as any neurological or 
neuropsychological symptoms such as 
dizziness, blackout spells, or 
exhaustion.  A complete history, 
including the time of initial onset as 
well as the frequency, duration, and 
severity of manifestations should be 
elicited from the veteran.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  All 
indicated tests, including pulmonary 
function studies should be conducted.  
The examiner's report should fully set 
forth all current complaints and 
pertinent clinical findings.  The 
examiner must comply with the following 
procedures and provide answers to the 
following questions:

a.  List all diagnosed conditions of 
the veteran's muscles and joints, 
including his knees and left heel.

b.  Are any of the diagnosed 
musculoskeletal conditions diagnosed 
in question (a) the result of an 
injury in service?  In particular, 
the examiner should comment on 
whether any diagnosed knee 
conditions are the result of the 
veteran's retropatellar pain 
syndrome noted in August 1991.  

c.  Are any of the diagnosed left 
heel conditions proximately due to 
or the result of the veteran's 
service-connected plantar fasciitis?  

d.  List all symptoms, and abnormal 
physical findings associated with 
the veteran's muscles and joints, 
including his knees and left heel.
 
e.  Which symptoms, and abnormal 
physical findings, of the veteran's 
muscles and joints, including his 
knees and left heel, are associated 
with diagnosed conditions identified 
in paragraph (a)?  

f.  List all diagnosed conditions of 
the veteran's cardiovascular system.

g.  Are any of the diagnosed 
cardiovascular conditions diagnosed 
in question (f) the result of a 
disease or injury in service?  In 
answering this question, the 
examiner should comment on the sick 
slip where the veteran was noted to 
have angina in February 1991.  

h.  List all symptoms, and abnormal 
physical findings, associated with 
the veteran's cardiovascular system.
 
i.  Which symptoms, abnormal 
physical findings, of the veteran's 
cardiovascular system are associated 
with diagnosed conditions identified 
in paragraph (f)?  

k.  List all diagnosed neurological 
and neuropsychological conditions.

l.  Are any of the diagnosed 
conditions diagnosed in question (k) 
the result of a disease in service?  
In answering this question, the 
examiner should comment on the 
veteran's elevated CBC noted at his 
December 1991 examination.  

m.  List all neurological and 
neuropsychological symptoms, and 
abnormal physical findings.  The 
examiner should specifically comment 
on whether the veteran has 
dizziness, blackout spells, and 
exhaustion.  
 
o.  Which neurological and 
neuropsychological symptoms, and 
abnormal physical findings, are 
associated with diagnosed conditions 
identified in paragraph (k)?  

3.  The RO should readjudicate the 
veteran's claims for service connection 
for muscle and joint pains, a bilateral 
knee disability, a left heel disability, a 
cardiovascular disability, and dizziness, 
blackout spells, and exhaustion, all to 
include as secondary to an undiagnosed 
illness.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



